DAVIS, Judge.
George A. Finkley appeals the dismissal of his motion for postconvietion relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court dismissed Finkley’s motion because it failed to contain a brief statement of facts relied on in support of the motion as required by rule 3.850(c)(6). We affirm the trial court’s order of dismissal without prejudice to Finkley to refile a motion which conforms to the rule. See Pavey v. State, 720 So.2d 563 (Fla. 2d DCA 1998); Toler v. State, 818 So.2d 639 (Fla. 1st DCA 2002).
Affirmed.
CASANUEVA and STRINGER, JJ., Concur.